Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention II, claims 12-27 in the reply filed on 01/18/2022 is acknowledged.
Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 does not recite any limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-14, 16, 18, 22, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugou et al. (9,737,745) in view of Oettinger (7,478,878).
Regarding claim 12, Hugou et al. disclose a chair comprising: a seat portion 3; at least one support 2 for supporting said seat portion; a base 1 coupled to the or each of said at least one support such that said seat portion is spaced apart from said base.
However, Hugou et al. fail to disclose a counterweight located in said base; and wherein a mass and location of said counterweight causes said chair to be self-righting.
Instead, Oettinger discloses a counterweight 44/44A located in said base 22; and wherein a mass and location of said counterweight causes said chair to be self-righting.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Oettinger and use a counterweight in the base of Hugou et al. for the purpose of preventing the seat from being damaged. 
Regarding claim 13, Hugou et al. disclose an electronics module having at least one sensor 23, 24 for generating sensor data, said sensor data relating to changes in a seating position of a user when said user is seated on the chair.
Regarding claim 14, Hugou et al. disclose said chair is part of a system for maintaining proper bio-mechanical positioning of said user on said seat, the system further comprising: a microprocessor (col. 6, lines 16-45 discloses the sensors can be used to direct movement or for therapeutic purposes).
Regarding claim 16, Hugou et al. disclose components of said chair are constructed from at least one of: environmentally renewable materials; and metallic materials (col. 3, lines 30-40).
Regarding claim 18, Hugou et al. disclose said at least one sensor comprises an inertial measurement device (col. 6, lines 45-54).
Regarding claim 22, Hugou et al. disclose said electronics module communicates wirelessly with an external data processing device (col. 6, lines 5-15).
Regarding claim 25, Hugou et al. disclose at least one dimension of said chair is tailored to a particular individual.
Regarding claim 26, Hugou et al. disclose said system stores said sensor data (col. 6, lines 5-15).
Regarding claim 27, Hugou et al. disclose said system processes said sensor data to produce biomechanical data relating to said user, said biomechanical data including at least one of: muscle activity; joint alignment; and joint angle (col. 6, lines 45-54).
Regarding claim 28, Hugou et al. disclose said at least one sensor (col. 6, lines 45-54) comprises an accelerometer.
Claims 15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugou et al. in view of Oettinger as applied to claim 13 above, and further in view of Murray (US 2015/0250329).
Regarding claim 15, Murray discloses the electronics module 404 (para 0041) is configured to enter a sleep mode when no user movement is detected after a predetermined period of time.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Murray and use a sleep mode in the inventio of Hugou et al. because it will save battery and cost. 
Regarding claims 19 and 20, Murray discloses said electronics module 404 comprises a notification device for providing notifications to said user (para 0032), wherein said notification device comprises an electric motor 40, said electric motor activating to provide vibrations that operate as said notifications to said user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Murray and use vibration motor in the invention of Hugou et al. because it is simple and efficient way to alert the user.
Claims 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugou et al. in view of Oettinger as applied to claim 12 above, and further in view of Glocki et al. (9,867,472).
Regarding claims 17 and 23, Glocki et al. disclose said at least one support comprises at least three supports 3, wherein said chair 2 comprises three supports 3 for supporting said seat portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Glocki et al. and use three supports in the inventio of Hugou et al. in order prevent the chair from being damaged.
Claims 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugou et al. in view of Oettinger as applied to claim 12 above, and further in view of Slate, Jr. (3,566,808).
Regarding claims 16 and 21, Slate, Jr discloses components 27, 28 of said chair are constructed from at least one of: environmentally renewable materials; and metallic materials, wherein said environmentally renewable material is a stiff, foldable material.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Slate, Jr. and use paper material in the invention of Hugou et al. because it is lightweight and inexpensive. 
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636